Mr. Justice Leech delivered the opinion of the court: E. E. Bridges presents a claim against the State of Illinois for salary as business manager for the Normal School Board under the Department of Begistration and Education of the State of Illinois and for necessary expenses while holding said position. It appears that the claimant was to receive Five Hundred Dollars ($500.00) a month and in addition thereto necessary traveling expenses. The claimant herein accepted the appointment of said position and performed all the duties for a period of five months, at which time it was found that the Normal School Board had not properly proceeded in making said appointment, although if they had properly proceeded they could have created the position of business manager and the claimant would have received his salary as a matter of course. They were therefore unable to pay the claimant. The Attorney General of the State of Illinois has filed a statement in this cause, stating that the facts as set forth in the statement of claimant were correct. Therefore, it is recommended that claimant be allowed the sum of Twenty-eight Hundred Dollars ($2,800.00).